 



Exhibit 10.26
Summary of Director and Executive Officer Compensation
I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

          Retainers and Fees   2007
Board retainer
  $ 50,000  
Board meeting fee
  $ 3,000  
Audit chair retainer
  $ 10,000  
Audit member retainer
  $ 2,000  
Compensation, Nominating and Governance chair retainer
  $ 5,000  
Committee chair meeting fee (excluding Executive)
  $ 2,500  
Non-chair committee meeting fee
  $ 2,000  

     In addition to the cash compensation set forth above, each non-employee
director receives a nondiscretionary annual grant of a non-qualified option for
the purchase of 6,000 shares of the Company’s common stock. The option has an
exercise price equal to the fair market value of the stock on the grant date and
is fully vested as of the grant date.
II. Executive Officer Compensation. The following table sets forth the current
base salaries and the fiscal 2006 performance bonuses provided to the Company’s
Chief Executive Officer and four most highly compensated executive officers (the
“Named Executive Officers”).

                              Fiscal 2006 Executive Officer   Current Salary  
Bonus Amount
John D. Ferguson
  $ 700,000     $ 1,043,174  
Irving E. Lingo, Jr.
  $ 353,550     $ 525,479  
Kenneth A. Bouldin
  $ 310,500     $ 461,510  
Richard P. Seiter
  $ 290,000     $ 426,923  
G. A. Puryear, IV
  $ 240,000     $ 355,962  

The Named Executive Officers also participate in the Company’s 2007 Cash Bonus
Plan and receive long-term incentive awards pursuant to the Company’s
stockholder approved equity incentive plans.
III. Additional Information. The foregoing information is summary in nature.
Additional information regarding director and Named Executive Officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2007 annual meeting of stockholders.

